Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Statement for Reasons for Allowance
The present claims are directed towards A moisture vapor barrier film comprising:
	a)  a polyolefin base resin comprising a high density polyethylene (HDPE); and
	b)  a polyolefin carrier resin admixed with CaCO3 that has been treated with a surface treatment agent; wherein 
	- the CaCO3 and the carrier resin are present in a ratio of 15/85 to 80/20 by weight, the CaCO3 is present in the film in a total concentration of 5%-35% by weight, and the film has a moisture vapor transmission rate (MVTR) of 0.213-0.390 g water vapor-mil/100 in2 of film/day at 37.5°C and 100% relative humidity, 
- the carrier resin is a high density polyethylene (HDPE),
 - the surface treatment agent is one or more fatty acids having 8 to 24 carbon atoms, 
	- the base resin comprises from 29.4% to 60.7% by weight of the moisture vapor barrier film,
	- the carrier resin comprises from 9.8% to 35.3% by weight of the moisture vapor barrier film,
	- the base resin has a melt index of 0.05-2.0 dg/min and a density of 0.958-0.963 g/cm3, and 
	- the carrier resin has a melt index of 4-10 dg/min and a density of 0.958-0.963 g/cm3.

Claims 1-8, 10, 12-15, 18-19, 22-23, 26-30, 34-36 and 43-49 are allowed.
The present claims are allowable over the “closest prior art” Krishnaswamy et al. (US 2005/0137342) in view of Scheibelhoffer et al. (US 7026391).
Krishnaswamy discloses composition for use in packaging having improved moisture vapor barrier properties. Composition comprising between about 1 to about 30 wt% of a low molecular weight high density polyethylene (base resin) and between about 99 wt% to about 70 wt%  of higher molecular weight high density polyethylene (carrier resin). The composition can have a MVTR less than about 0.41 g/in2.day.mil (abstract). The low molecular weight HDPE has a melt index of between about 1 dg/min and 100 dg/min (claim 10). The low molecular weight HDPE has a density that is greater than or equal to the density of the higher molecular weight HDPE (claim 13). The higher molecular weight HDPE has a density of between 0.94-0.97 g/cc (claim 15). The low molecular weight HDPE has a density of between 0.945-0.975 g/cc (para 0018). The higher molecular weight HDPE (carrier resin) can have a melt index of between about 0.3-100 dg/min (para 0023). The low molecular weight HDPE (base resin) can have a melt index of between about 1 dg/min and 100 dg/min (para 0017). 
However, Krishnaswamy fails to disclose that the composition comprises calcium carbonate that has been treated with a surface treatment agent such as stearic acid or behenic acid in an amount of 5-35 wt% and fails to disclose the base resin comprises from 29.4 to 60.4 wt% of the vapor barrier film and carrier resin comprises from 9.8-35.3 wt% of the vapor barrier film. 
Whereas, Scheibelhoffer discloses polymer composition comprising (A) from about 55% to about 75% by weight of at least one polyolefin and (C) from 15% to about 
Although Krishnaswamy in view of Scheibelhoffer does not disclose moisture vapor barrier film is prepared by extrusion, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Krishnaswamy in view of Scheibelhoffer meets the requirements of the 
Based on the Applicants arguments filed on 01/11/2021, Applicant respectfully submits that there are several deficiencies with the obviousness rejection that prevent the establishment of a prima facie case of obviousness. First, the Office Action has not addressed Applicant's limitation of claims 1 and 34, "...the carrier resin comprises from 9.8% to 35.3% by weight of the moisture vapor barrier film." Krishnaswamy repeatedly states that its broadest composition comprises between about 1 wt% and 30 wt% of the low molecular weight HDPE and between about 99 wt% and 70 wt% of the higher molecular weight HDPE (e.g., See abstract, paras. [0014], [0020], [0024], [0026]-[0028], and claims 1, 21, and 32). Krishnaswamy’s low molecular weight HDPE has a weight average molecular weight between about 1000 g/mol and 100,000 g/mol and Krishnaswamy’s higher molecular weight HDPE has a weight average molecular weight between about 50,000 g/mol and 500,000 g/mol (para. [0014] and claims 1, 21, and 32). If the Examiner's analysis provides that one claimed resin (e.g., the carrier resin) is assigned to the high MW HDPE in Krishnaswamy, then the other claimed resin (e.g., base resin) must be low MW HDPE. Thus, prior art references fails to disclose base resin comprises from 29.4 to 60.4 wt% of the vapor barrier film and carrier resin comprises from 9.8-35.3 wt% of the vapor barrier film.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RONAK C PATEL/Primary Examiner, Art Unit 1788